JOURNAL ENTRY AND OPINION
On February 22, 2002, the applicant, Franklin Smith, Jr., applied, pursuant to App.R. 26 (B), to reopen this court's judgment in State ofOhio v. Franklin Smith, Jr. (Dec. 10, 2001), Cuyahoga App. No. 79292, unreported, in which this court affirmed Mr. Smith's convictions for involuntary manslaughter and two counts of aggravated robbery. Mr. Smith argues that his guilty plea was not knowingly, intelligently and voluntarily given because the trial court failed to inform him of post-release control. For the following reasons, this court denies the application sua sponte.
The foundation for reopening an appeal under App.R. 26 (B) is ineffective assistance of appellate counsel. Mr. Smith is precluded from arguing that point because he represented himself on appeal. State v.Boone (1996), 114 Ohio App.3d 275, 683 N.E.2d 67; State v. Bobo (Jan. 9, 1996), Cuyahoga App. No. 60013, unreported, reopening disallowed (Apr. 10, 1996), Motion No. 69762; State v. Drake (July 2, 1998), Cuyahoga App. No. 74661, unreported, reopening disallowed (Jun. 24, 1999), Motion No. 4637; State v. Thornton (Apr. 15, 1999), Cuyahoga App. No. 76014, unreported, reopening disallowed (Mar. 9, 2000), Motion No. 8113; andState v. Hall (Dec. 16, 1999), Cuyahoga App. No. 75386, unreported, reopening disallowed (May 17, 2000), Motion No. 15531.
Accordingly, the application to reopen is denied.
MICHAEL J. CORRIGAN, P.J., and FRANK D. CELEBREZZE, JR., J. CONCURS.